In re: Ada Faye Whitehead, Marion J. Brasseaux, Linda Roberts, and Luther Benjamin Roberts applying for certiorari, or writ of review, to the Court of Appeal, Second Circuit, Parish of Franklin. 279 So.2d 802.
Application denied. On the facts found by the Court of Appeal, there is no error of law in its opinion.
BARHAM and TATE, JJ., are of the opinion the writ should be granted. The decision may also be in conflict with the holding in Kliebert v. Marquette Casualty Co., 119 So.2d 548 (La.App. 1st Cir. 1960), that a dog running into a road does not constitute an emergency sufficient to permit the driver to endanger his passenger’s life.